People v High (2019 NY Slip Op 05563)





People v High


2019 NY Slip Op 05563


Decided on July 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
FRANCESCA E. CONNOLLY, JJ.


2017-01209
 (Ind. No. 9200/15)

[*1]The People of the State of New York, respondent,
vRichard High, appellant.


Janet E. Sabel, New York, NY (Justine M. Luongo and Jose David Rodriguez-Gonzalez) for appellant
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Thomas M. Ross, and Marie John-Drigo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthew Sciarrino, J.), rendered January 3, 2017, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Bryant, 28 NY3d 1094; People v Sanders, 25 NY3d 337). The defendant's valid waiver of his right to appeal precludes review of his contention regarding the denial of his suppression motion (see People v Callahan, 80 NY2d 273; People v Garcia, 165 AD3d 1280, 1281; People v Corbin, 121 AD3d 803).
The defendant's contentions regarding the final order of protection issued at the time of sentencing survive his appeal waiver (see People v Kennedy, 151 AD3d 1079, 1079; People v Bernardini, 142 AD3d 671, 671). However, the defendant's contentions are unpreserved for appellate review (see People v Nieves, 2 NY3d 310, 315-317; People v Elgut, 164 AD3d 1360, 1361; People v Smith, 83 AD3d 1213, 1213-1214), and we decline to exercise our interest of justice jurisdiction to review those contentions (see People v Anderson, 170 AD3d 739; People v Smith, 83 AD3d at 1214).
BALKIN, J.P., LEVENTHAL, ROMAN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court